Citation Nr: 0412351	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-18 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for epilepsy, secondary 
to a head injury.

5.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.

The issues on appeal are Remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

In a May 2002 rating determination, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation.  In July 2002, the veteran submitted a Notice of 
Disagreement as to the disability rating assigned.  A 
Statement of the Case issued in June 2003 continued the 30 
percent disability evaluation.  In July 2003, the veteran 
perfected his appeal by submitting a substantive appeal (VA-
9).  A Decision Review Officer Informal Conference was held 
in October 2003, and, subsequently, the RO issued a rating 
decision dated in October 2003 increasing the veteran's 
disability evaluation for PTSD to 70 percent.  As the maximum 
schedular rating was not assigned, the issue remained in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Thereafter, the veteran submitted a statement indicating his 
desire to continue his appeal of service connection for 
hearing loss, tinnitus, epilepsy secondary to a head injury, 
and a low back disorder.  The RO should clarify whether the 
veteran intended to withdraw the claim for a higher initial 
disability rating for PTSD from appellate status.  38 C.F.R. 
§ 20.204 (2003).

Furthermore, in light of the VCAA, the Board finds that 
further evidentiary development is necessary in this case as 
to the issues of entitlement to service connection for 
hearing loss, tinnitus, epilepsy claimed as secondary to a 
head injury, and a low back disorder.  

The veteran should be afforded a VA audiological examination 
to assess whether the veteran currently has hearing loss 
and/or tinnitus and whether the disorders are etiologically 
related to service.  

As for the head injury, the veteran contends that he incurred 
a head injury in a bomb attack during service.  He contends 
that he passed out and experienced a seizure shortly after 
the in-service incident.  Service medical records are 
negative for a head injury but do reflect complaints of 
headaches.  Post-service, in 1977, the veteran reported that 
he was hit in the head by a car door which triggered the 
onset of seizures.  Subsequently, he reported seizures six to 
eight times a year, and received treatment at the VA Medical 
Center in Sepulveda.  The veteran should be afforded a VA 
examination to determine the etiology of his seizures and 
whether they are due to a head injury or head trauma 
sustained in service.

Finally, service medical records reflect that the veteran 
sustained fragment wounds to his back and chest during the 
bomb attack in service.  Throughout service, he complained of 
back pain relating to his injury.  The veteran filed a claim 
of service connection for a "back injury" in July 1969.  In 
August 1969, the veteran was afforded a VA orthopedic 
examination.  As it relates to his low back, the veteran 
complained of "aches all the time between the shoulders, up 
and down between the lumbosacral area."  A March 1970 rating 
determination granted service connection for fragment wounds, 
multiple, dorsal and shoulder blade area with metallic 
foreign bodies.  In March 2002, the veteran filed a claim of 
service connection for, in pertinent part, a "low back" 
injury.  The veteran underwent a VA examination in July 2002 
and reported that his low back disorder was due to injury 
sustained in service.  The examiner diagnosed chronic low 
back strain, spondylosis by X-ray examination.  The examiner 
opined that it was "less likely than not that the lumbar 
spondylosis [was] due to the retained foreign bodies."  No 
opinion regarding etiology was provided and the veteran's 
service medical records and post-service VA examination were 
not addressed.  The veteran should be afforded another VA 
examination of the back, and the examiner should provide an 
opinion regarding etiology and whether the veteran's lumbar 
spondylosis is etiologically related to service, including 
injuries sustained in service.  The examiner should address 
the veteran's complaints of back pain in service, and the VA 
orthopedic examination performed in August 1969, as it 
relates to his claim of service connection for a low back 
disorder.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  

2.  The RO should clarify whether the 
veteran intended to withdraw the appeal 
of a higher initial disability rating 
for PTSD.

3.  The veteran should be scheduled for 
a VA audiological examination for the 
purpose of determining whether he 
currently has hearing loss pursuant to 
VA criteria and whether he has 
tinnitus, and the etiology of any such 
disorders.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that any hearing loss 
and/or tinnitus is etiologically 
related to service or any incident 
therein.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.  If an 
opinion cannot be expressed without 
resort to speculation, the examiner 
should so indicate.

4.  The veteran should be scheduled for 
a VA examination for the purpose of 
determining the etiology of his 
epilepsy, including whether it is 
causally related to a head injury 
sustained in service.  The RO should 
forward the veteran's claims file to 
the VA examiner.  The examiner should 
review the entire claims file and 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran's epilepsy is etiologically 
related to service or any incident 
therein, including any head injury or 
trauma to the head sustained in 
service.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.  If an 
opinion cannot be expressed without 
resort to speculation, the examiner 
should so indicate.

5.  The veteran should be scheduled for 
a VA examination for the purpose of 
determining the etiology of his low 
back disorder to include lumbar 
spondylosis.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that his low back 
disorder is etiologically related to 
his injuries sustained in service or 
any other incident therein.  
Furthermore, the examiner should 
address the veteran's complaints of 
back pain in service, and the August 
1969 VA orthopedic examination.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  If an opinion cannot be 
expressed without resort to 
speculation, the examiner should so 
indicate.

6.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claims.  If the 
determination of these claims remain 
less than fully favorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



